Citation Nr: 1702956	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-40 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression and anxiety and, if so, whether service connection for adjustment disorder with mixed anxiety and depressed mood is warranted.

2.  Entitlement to service connection for right hip condition claimed as secondary to service-connected right foot stress fracture residuals.

3.  Entitlement to service connection for left hip condition claimed as secondary to service-connected right foot stress fracture residuals.

4.  Entitlement to service connection for left leg condition claimed as secondary to service-connected right foot stress fracture residuals.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In January 2017, the Board granted the Veteran's motion to advance on the docket on the basis of financial hardship.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In her November 2014 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) at the local RO.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The record reflects that the Veteran has requested a Travel Board hearing, that the Veteran has not withdrawn her request, and that she has not been scheduled for a Travel Board hearing.  Finally she has also asked for a hearing before the RO decision makers.  Accordingly, remand is warranted to schedule the appropriate hearings, and notify the Veteran and her representative of the date, time, and location of the hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the appropriate hearings according to her requests and notify the Veteran and her representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


